Case 1:18-cv-10222-PAE Document 14 Filed 12/28/18 Page 1 of 1

Laura B. Dowgin, Esq.

COZEN O’CONNOR

45 Broadway Atrium 16th Floor
New York, NeW York 10006
Tel: (212)-453-3775

Fax: (646)-461-2087

Email: LDongn@cozen.com
Attorneysfor Plainti]j”

Hiscox Insurance Company, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

HISCOX INSURANCE COMPANY, INC.
Plaz'ntz`]j‘

V. DOCKET NO. lS-cV-lOZZZ-PAE

CURTIS BORDENAVE and BUSINESS
MOVES CONSULTING, INC., d/b/a
BUSINESS MOVES, KHALED M.

KHALED and ATK ENTERTAINMENT, INC.
Defendants

NOTICE ()F VOLUNTARY DISMISSAL
Pursuant to Rule 4l(a)(l)(A)(i) of the F ederal Rules of Civil Procedure, Plaintiff Hiscox
Insurance Company, Inc. hereby voluntarily dismisses all claims brought in this action against
Defendants Khaled M. Khaled and ATK Entertainment, Inc. only. Such dismissal is With prejudice
and Without costs to any party.

Dated: New York, New York
December 28, 2018 By:ijEl:<O’CONNOR

\

l\</O'U.`T\>~\ J

Laura B. Dowgin (g‘
45 Broadway Atrium, l th Floor

New York, NeW York 10006
Tel: (212)-453-3 775

Fax: (646)-461-2087

Email: LDongn@cozen.com
Attorneysfor Plaz'ntiff

{Fzsszssm.) ) l
LEGAL\39445084\1

